Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/6/2021 has been entered.

Status of the application
3.	Claims 1, 3-21, 23 are pending in this office action.
Claims 1, 3-21, 23 have been rejected. 

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

5A.    The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5B.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.    Claim(s) 1-4, 9-20, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher et al. US 2014/0044855 (Hereinafter Sher et al. ‘855) in view of  Soanne et al. US 2007/0065555 in view of Morton et al. USPN 3224883.
7.    Regarding claim 1, Sher et al. ‘855 discloses creamers for whitening food products such as coffee or tea (at least in [0001]) comprising
(i)    Hydrocolloid component (at least in [0008]), carboxymethylcellulose (at least in [0010]),
(ii)    Protein (at least in [0008])
(iii)    Oil (at least in [0008], [0040], [0041] e.g. oil). It is to be noted that it is evidenced by the applicants own disclosure that fats that are liquid at room temperature are referred to as oil (in specification, [0019]). Therefore, it reads on “fat “of claim 1.
(iv)  Sweetener (at least in [0014])
(v)   An emulsifier (at least in [0008], [0036], [0039]),
(vi)  Water ([0008]).
It is to be noted that Sher et al.’855 does not specifically disclose “non-co-processed carboxymethylcellulose (CMC). However, Sher et al. ‘855 does not either disclose “co-processed CMC” either. Sher et al. ‘855 discloses that the hydrocolloid is selected from the group consisting of CMC, cellulose, guar gum etc. and combinations thereof (in claim 8). Therefore, it can be CMC only or mixtures of one or more, however, not co-processed with other cellulose etc. However, non-coprocessed is defined as if CMC is not co-processed with microcrystalline cellulose as stated in the specification (in PGPUB 0005]). However, Sher et al.’855 discloses that different 
(Additionally), in order to address the claimed narrow range of 0.01 to 0.2 percent by weight combinations of CMC which provides unexpected property as argued by the applicants (although, examiner does not agree fully and addressed in detail in response to argument section), examiner used another secondary prior art by Soane et al. Soanne et al. discloses that liquid food including non-dairy creamer ([0029]) includes carboxymethylcellulose  ([0051]) and CMC is a polymer which, in certain embodiment, it can be less than  about 0.5 wt.% and also polymer and polysaccharide, in combination can be less than 1.0 wt.% ([0033]) where polymer interacts with the polysaccharides  ([0033]) and polysaccharides can be from group of few gums including alginate, guar gum etc. ([0028]). 
Therefore, Soanne et al. discloses that creamer composition can have less than 0.5% by weight CMC which is narrower range compared to Shear et al. for CMC in creamer composition. It can also be interpreted as Sher et al. has combinations thereof. Therefore, total range is broad if more than one is used. If only CMC is used it can be less than 0.5% by weight CMC.

Therefore, one of ordinary skill in the art can modify Sher et al. in view of Soanne et al. to include the teaching of Morton to consider CMC 0.1 % by weight as CMC only as hydrocolloid in order to provide stability of the product ( in Morton et al. col 5 lines 20-25). It is to be noted that CMC by itself is non-co-processed CMC. 
It is to be noted that Soanne et al. discloses the motivation for considering two hydrocolloids from polymer CMC and polysaccharide group in order to have  the benefit of having polymer interacts with the polysaccharides  (Soanne et al., [0033]) for such non-dairy creamer composition ([0029]) which is capable of forming an edible foam upon aeration ([0098]) and can be usd such a product and  can additionally provide stability  for such product ( [0002]) and polysaccharides can be from group of few gums including alginate, guar gum etc. (Soanne et al., [0028]).  However, even if Soanne et al. has disclosed similar overlapping range amount of CMC  Morton is used to address the narrow range of CMC which can provide stability of such a composition (   ). It is to be noted that the product of Morton is used for aqueous emiulsion product having similar fat, sugar, non fat milk solid etc. ( col 1 lines 10-15) and therefore, even if it can be used as aerosol topping, however, it is the stability of similar product having CMC as stabilizer. Therefore, as the amount is within the relatively broad disclosed range amount of both the Shear and Soanne et al., therefore, Morton et al. is combinable and Morton et al. one of ordinary skill in the art can use the guideline of Morton et al. to add 
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.

8.    Regarding claim 3, Sher et al.’855 in view of Soanne et al. and Morton et al. disclose that the hydrocolloid can be carboxymethylcellulose, microcrystalline cellulose, cellulose, gum Arabic, guar gum etc. and combinations thereof (at least in [0010] and claim 8 of Sher et al.’855). Therefore, it meets claim 3. 

9.    Regarding claim 4, Sher et al.’855 discloses that the hydrocolloid ranges from about 0.01 % to about 5.0% by weight can be “selected from the group consisting of” carboxymethylcellulose, microcrystalline cellulose, cellulose, gum Arabic, guar gum etc. and combinations thereof (at least in [0010] and in claim 1 of Sher et al. ‘855). If we interpret, the disclosure by Sher et al.’855, Sher et al. discloses that the hydrocolloid can be single hydrocolloid also. Therefore, it reads on “non-coprocessed carboxymethylcellulose comprises at least 10% by weight of the hydrocolloid component (i.e. interpreted as 100% single CMC as hydrocolloid).


10.    Regarding claim 9, Sher et al. ‘855 discloses that the protein is present in an amount from about 0.01% to 5.0% by weight of the total weight of the creamer (at least in [0011 ] and in claim 9 of Sher et al.).

11.    Regarding claim 10, Sher et al. ‘855 discloses that the protein can be whey protein also (at least in [0011] and in claim 9 of Sher et al.’855).

12.    Regarding claim 11, Sher et al.’855 discloses that the fat is present in an amount from about 0.1% to 10.00 % by weight of the total weight of the creamer (at least in [0040], and in claim 15 of Sher et al.’855).

13.    Regarding claim 12, Sher et al.’855 discloses that the fat can be soybean oil also also (at least in [0041] and in claim 16 of Sher et al.’855).

14.    Regarding claim 13, Sher et al.’855 discloses that the sweetener is present in an amount from about 20% to 50.00 % by weight of the total weight of the creamer (at least in [0045], [0046] of Sher et al. ‘855).



16.    Regarding claim 15, claim 15 depends on claim 14 that recites “sugarless sweetener”. Therefore, the amount of sweetener in claim 15 represents the amount of “sugarless sweetener. Sher et al.’855 discloses that the sweetener can be natural sugar and/or sugarless sweetener ([0046]). Therefore, one of ordinary skill in the art can evaluate and it is within the skill of one of ordinary skill in the art to incorporate sweetener as polyol (sugarless sweetener) or mixtures of sugar and polyols from within the disclosed amount from about 20% to 50.00 % by weight of the total weight of the creamer (at least in [0045], [0046] of Sher et al.) in order to have the benefit of calorie reduction with the desired sweetness in the final composition. However, the ‘sweetener’ meets the claimed range amounts of sweetener of claim 15.

17.    Regarding claim 16, Sher et al.’855 discloses that the sweetener can be natural sugar e.g. sucrose, dextrose which are disaccharide, monosaccharide etc. also (at least in [0046] of Sher et al. ‘855).

18.    Regarding claims 17-19, Sher et al. ‘855 discloses that an emulsifier is present in the creamer composition and it is in an amount from 0.01 to 5.0% by weight and the emulsiofier can include monoglycerides also (at least in [0036] and in claims 11,12 of Sher et al.’855).



20.    Regarding claim 23, it is to be noted that because Sher et al.’855 discloses that the hydrocolloid can be cellulose, carboxy-methyl cellulose, microcrystalline cellulose carrageenan etc. or “combinations thereof” ([0010]) and therefore, it can be only single carboxy-methyl cellulose also which is considered as non-coprocessed CMC as is evidenced by applicants own specification also (in PGPUB [0005]) as discussed above. Therefore, it meets the transitional phrase “consists essentially of non-coprocessed carboxymethyl cellulose” of claim 23.

21.    Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher et al. US 2014/0044855 in view of  secondary prior arts as applied to claim 1 and further in view of NPL Elliot et al. (in Rheol. Acta 13: 670-674, 1974).

22.    Regarding claims 5, 6 Sher et al. is silent about the DS value of carboxymethylcellulose. However, Sher et al. discloses the use of standard food grade CMC and the disclosed CMC can have any standard DS value used for food grade CMC.
NPL Elliot et al. discloses that the standard commercial food grade CMC has DS value 0.4 to 1.2 (in page 670, Under Experimental). NPL Elliot et al. also discloses that the DS level determines chemical and rheological property (page 673 paragraph 4).
.


23.    Claims 7, 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sher et al. US 2014/0044855 in view of secondary prior arts as applied to claim 3 and further in view of Tuot et al. US 2012/0321766 and in view of Braverman et al. USPN 4216242.
It is to be noted that claim 7 has been addressed above using Sher et al. who discloses hydrocolloid can be combinations of CMC, microcrystalline cellulose and alginate together ( [0010]). However, claim 7 is also included in combination with claim 8 to address the motivation to select three hydrocolloids of claim 7 used as stabilizer system. Therefore, both the claims 7, 8 are considered in this rejection.

24.    Regarding claims 7, 8, Sher'855 teaches the creamer of claim 3, containing any one or combinations of hydrocolloid containing CMC, cellulose, microcrystalline cellulose, guar gum, gum Arabic etc. and the amount is 0.01% to about 5% by weight (at least in [0010] and in claims 7, 8 of Sher et al. ‘855). Therefore, Sher 
Sher et al. ‘855 is silent about the claimed ratio as claimed in claim 8.
Regarding the ratio between MCC and CMC, Tuot et al. discloses that the liquid creamer composition includes “blend of two different cellulose compounds” sufficient to maintain homogeneity of the composition ([0012]) and the ratio is MCC: CMC 8:1 to 12:1 in creamer composition ([0012], [0037]) to meet claim limitation of 1:10 to 10:1 ([0037]) as claimed in claim 8.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Sher et al. ‘855 to include the teaching of Tuot et al. to make the hydrocolloid composition using “cellulose component
“with MCC plus CMC (MCC: CMC 8:1 to 12:1) which provides homogeneity (i.e. no phase separation) of the composition (at least in [0012] of Tuot et al.)
Modified Sher et al. ‘855 is silent about the amount of CMC: alginate.
Regarding the ratio between CMC and alginate, it is to be noted that (i) Sher et al.’855 has disclosed that the combinations of CMC, MCC and sodium alginate can be used in an amount from 0.01 to 5.0% by weight including alginate (at least in claim 1 of Sher et al. ‘855).
Tuot et al. discloses that the “cellulose component” can be present 0.01 to 1.0% of the total creamer composition ([0037]).
Braverman et al. discloses that the stabilizer composition having three components which includes MCC 0.5 to 5.0% by weight, CMC 0.05 to 1.0% by weight and alginate 0.1 to 1.0% by weight and therefore, CMC and alginate can have 
It is to be noted that Sher et al. who discloses these all three hydrocolloid can be used in combination for creamer composition. It is also to be noted that this stabilizer system has also the disclosed MCC: CMC ratio is within the disclosed ratio of Tuot et al. for MCC: CMC ([0037]). Therefore, the prior arts by Sher et al. ‘855 in view of Tuot et al. and Braverman et al. are combinable.
Therefore, even if Braverman discloses that the stabilizer is used to ensure high quality stable liquid (emphasis can be liquid composition) to semi-solid confectionery (col 7 lines 8-10) , however, it is within the skill of one of ordinary skill in the art to further modify modified Sher et al. in view of Tuot et al. to include the amount of alginate in this three hydrocolloid admixed stabilizer system with the disclosed ratio of CMC: alginate which meets claimed ration of claim 8 in order to achieve the desired stabilizing effect. According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.

25.	Claim 21 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher et al. US 2014/0044855 (Hereinafter Sher et al. ‘855) in view of Soanne et al. US 2007/0065555 in view of Morton et al. USPN 3224883 as applied to claim 1 and further in view of Sargent et al. (WO2004/030464).

26.	Regarding claim 21, Sher et al. is silent about the amended claim limitation of “wherein the sweetened condensed creamer has solids content higher than 60% by weight’ as claimed in claim 1 and “solids content higher than 70% by weight’ as claimed in claim 21.
The primary prior art by Sher et al. teaches broad range amount of water from 50% to 90% by weight (in Sher et al. [0008]) which overlaps the range amounts of concentrated and regular liquid creamer of Sargent et al. also (page 18 #4 water of Sargent et al.). Therefore, Sher et al. can be modified with Sargent et al. in order to have desired amount of water for desired type of creamer e.g., “condensed creamer having claimed amount of solids content” in the final sweetened condensed creamer composition.
Sargent et al. discloses that creamer can have different amounts of water content and based on the amounts of water content, it can be diluted creamer for ready to use, can be concentrated liquid, can be powder form also and water can be present depending on the desired choice of the creamer to be used which includes 20% to 60% for concentrated form (page 18, #4 Water).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Sher et al. ([0008]) to have 
(Additionally), absent showing of unexpected results, the specific amount of solid content is not considered to confer patentability to the claims. As the “solid content” (i.e. which provides viscosity, taste, texture etc.) are variables that can be modified, among others, by adjusting the amount of water, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of water in Sher et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired solid content and desired consistency of the final product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to arguments

In response, examiner used new secondary prior arts in combination with Sher et al. to address the narrow range of CMC ranging from 0.01 to 0.2 percent by weight with sufficient specificity in order to address the amended claim 1. 
	It is also to be noted that even if Shear et al. discloses MCC and Avicel GP 1417 ([0062] of Sher et al.) which is co-processed MCC/CMC and Carrageenan, however, if we consider Sher et al., as a whole, Sher et al. also discloses that carboxymethyl cellulose, microcrystalline cellulose and “combinations thereof ([0010]) and therefore, it  teaches both the options single and/or combinations can be used. Therefoe , Shear et al. is maintained. However, in order to address the lower range value, examiner used two more secondary prior arts  to make the rejection using Sher et al. US 2014/0044855 (Hereinafter Sher et al. ‘855) in view of  Soanne et al. US 2007/0065555 in view of Morton et al. USPN 3224883 as discussed above in detail in this office action. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792